Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the
16th day of December, 2008, by and among MasTec, Inc., a Florida corporation
(the “Company”), and Trust B under the Amended and Restated Living Trust of Leo
Wanzek dated February 2, 2000, a North Dakota trust (“QTIP”), Janet L. Wanzek, a
North Dakota resident (“Janet”), Wanzek Construction 2008 Irrevocable Trust, a
North Dakota trust (“IDIT”), Jon L. Wanzek, a North Dakota resident (“Jon”) and
Jon L. Wanzek 2008 Two-Year Irrevocable Annuity Trust, a North Dakota trust
(“GRAT”) (QTIP, Janet, IDIT, Jon and GRAT taken together are the “Sellers”), and
Jon, as Sellers’ Representative (the “Sellers’ Representative”).
RECITALS
     A. As a condition to the closing of the Stock Purchase Agreement dated as
October 4, 2008, as subsequently amended, among the Company, as guarantor,
MasTec North America, Inc., a Florida corporation and wholly owned subsidiary of
the Company, as buyer, and the Sellers (the “Stock Purchase Agreement), the
parties have agreed to enter into this Agreement setting forth the registration
rights associated with all of the shares of the Company’s Common Stock, par
value $.10 per share (the “Common Stock”) which the Sellers may acquire pursuant
to the Stock Purchase Agreement (the “Shares”), including the MasTec Shares (as
defined in the Stock Purchase Agreement) and upon conversion of the Convertible
Note (as defined in the Stock Purchase Agreement).
     THE PARTIES HEREBY AGREE AS FOLLOWS:
AGREEMENT
     1. Certain Definitions.
          (a) The term “Act” means the Securities Act of 1933, as amended.
          (b) The term “Form S-3” means such form under the Act as in effect on
the date hereof or any successor registration form under the Act subsequently
adopted by the SEC.
          (d) The term “1934 Act” means the Securities Exchange Act of 1934, as
amended.
          (f) The term “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.
          (g) The term “SEC” means the Securities and Exchange Commission.
          (i) The term “Shares” has the meaning set forth in Recital A.

2



--------------------------------------------------------------------------------



 



     2. Registration Rights.
          2.1 Company Registration. If, after the date that is six months from
the date hereof, the Company proposes to register any of its Common Stock under
the Act in connection with a primary underwritten public offering of its
securities solely for cash (a “Company Underwritten Public Offering”), other
than registrations on Form S-8 or S-4 (or any successor forms) or registrations
in connection with stock purchase plans, then the Company shall, at such time,
promptly give the Sellers’ Representative written notice (a “Company Notice”) of
such offering. Upon the written request of the Sellers’ Representative given
within ten (10) days after mailing of such Company Notice in accordance with
Section 3.5, the Company shall take whatever steps are necessary, subject to the
provisions of Section 2.3, to include in such Company Underwritten Public
Offering all of the Shares that each such Seller has requested to be registered.
The Sellers acknowledge and agree that in order to facilitate any such Company
Underwritten Public Offering, the Company may, at its sole option, effect the
registration of a Form S-3, or other applicable form, pursuant to Rule 415 under
the Act prior to the time that it contemplates doing a Company Underwritten
Public Offering. In such case, the Sellers agree not to resell any Shares
pursuant to such Form S-3 until the time the Sellers’ Representative receives a
Company Notice pursuant to this Section 2, and then, only pursuant to the plan
of distribution of the Company Underwritten Public Offering and otherwise in
accordance with the terms of this Section 2.
          2.2 Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Shares of any selling Seller that such Seller shall furnish to
the Company such information regarding itself and the Shares held by it as shall
be reasonably required to effect the registration of such Seller’s Shares and
include the Shares in the Company Underwritten Public Offering.
          2.3 Underwriting Requirements. It shall be a condition precedent to
the obligations of the Company to take any action pursuant to this Section 2
with respect to the Shares of any selling Seller that such Seller shall accept
the terms of the underwriting as agreed upon between the Company and the
underwriters selected by the Company; provided that any representation or
warranty by any Seller shall be several and not joint with the Company or any
other Seller and shall only relate to the status of such Seller, the ownership
of such Seller of the Shares which such Seller desires to sell pursuant to the
underwriting agreement and any information included in the registration
statement in reliance upon and in conformity with information furnished in
writing by such Seller expressly for use in connection with such registration
and the indemnity obligations of any Seller shall be several and not joint with
the Company or any other Seller and shall only relate to a breach of such
Seller’s representations and warranties. If the total amount of securities,
including Shares to be included in such offering pursuant to Section 2.1,
exceeds the maximum amount of securities that the underwriters determine in
their sole discretion will not jeopardize the success of the offering by the
Company, then the Company shall only be required to include in the offering such
number of Shares, if any, which the underwriters determine in their sole
discretion, will not jeopardize the success of the offering (the Shares so
included to be apportioned pro rata among the Sellers according to the total
amount of securities entitled to be included therein owned by each Sellers or in
such other proportions if mutually agreed to by such Sellers).

2



--------------------------------------------------------------------------------



 



          2.4 “Market Stand-Off” Agreement. It shall be a condition precedent to
the obligations of the Company to take any action pursuant to this Section 2
with respect to the Shares of any selling Seller that such Seller agree that,
during the period of duration specified by the Company and an underwriter of
Common Stock or other securities of the Company which period shall be the same
period that such underwriter requires of the Company’s directors and executive
officers, it shall not, to the extent requested by the Company and such
underwriter, directly or indirectly sell, offer to sell, contract to sell
(including, without limitation, any short sale), grant any option to purchase or
otherwise transfer or dispose of any securities of the Company held by it at any
time during such period (including pursuant to a sale under Rule 144 under the
Act, except for any transfer to beneficiaries of any Seller that is a trust),
except Common Stock included in such registration; provided, however, that:
               (a) all executive officers and directors of the Company, enter
into similar agreements and
               (b) any discretionary waiver or termination of the market
stand-off period by the Company or the representatives of the underwriters shall
apply to all persons subject to such market stand-off agreement on a pro rata
basis.
          In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to the Shares of the Sellers until the
end of such period.
          2.5 Delay of Registration. No Seller shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2; provided that this
Section 2.5 shall not abrogate any other rights or remedies of any such Seller
hereunder.
          2.6 Indemnification. In the event any Shares are included in a
registration statement under this Section 2:
               (a) To the extent permitted by law, the Company will indemnify
and hold harmless each Seller, any underwriter (as defined in the Act) for such
Seller and each person, if any, who controls such Seller or such Seller’s
securities or such underwriter within the meaning of the Act or the 1934 Act,
and each officer, director, agent, employee and partner of the foregoing against
any losses, claims, damages or liabilities (joint or several) to which they may
become subject insofar as such losses, claims, damages, or liabilities (or
actions in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”): (i) any untrue
statement or alleged untrue statement of a material fact contained in such
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any other document
prepared by the Company incident to such registration, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Act, the 1934 Act, any
state securities law or any rule or regulation promulgated under the Act, or the
1934 Act or any state securities law; and the Company will pay to each such
indemnified person any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Subsection 2.6(a) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld), nor shall the Company be liable in any such case for any such loss,
claim, damage, liability or action to the extent that it solely arises out of or
is based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing expressly for use in connection with such
registration by such Seller, underwriter or controlling person.

3



--------------------------------------------------------------------------------



 



               (b) To the extent permitted by law, each selling Seller will
indemnify and hold harmless the Company, each of its directors, each of its
officers who has signed the registration statement, each person, if any, who
controls the Company within the meaning of the Act, any underwriter and any
controlling person of any such underwriter, against any losses, claims, damages
or liabilities (joint or several) to which any of the foregoing persons may
become subject insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) solely arise out of or are based upon any Violation,
in each case to the extent (and only to the extent) that such Violation occurs
in reliance upon and in conformity with information furnished in writing by such
Seller expressly for use in connection with such registration, and each such
Seller will pay to each such indemnified party any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Subsection 2.6(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Seller, which consent
shall not be unreasonably withheld.
               (c) Promptly after receipt by an indemnified party under this
Section 2.6 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.6, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of receipt of notice of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 2.6, but the omission so to deliver written notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 2.6. No indemnifying party, in the
defense of any claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation. Each indemnified party shall furnish
such information regarding itself or the claim in question as an indemnifying
party may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.

4



--------------------------------------------------------------------------------



 



               (d) If the indemnification provided for in this Section 2.6 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.
               (e) The obligations of the Company and Sellers under this
Section 2.6 shall survive the completion of any offering of Shares in a
registration statement under this Section 2, and otherwise.
               (f) Notwithstanding the foregoing, except to the extent set forth
herein with respect to indemnification of the Company to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with an underwritten public offering are in
conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control.
          2.7 Expenses of Registrations. The Company shall bear and pay all
expenses, other than underwriting discounts, brokers’ commissions and the like,
incurred in connection with any registration, filing or qualification pursuant
to this Section 2, including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees relating or apportionable
thereto, and the fees and disbursements of counsel and accountants for the
Company. The Sellers shall be responsible for all underwriting discounts,
brokers’ commissions and the like with respect to their respective Shares and
any other fees and expenses incurred by them or on their behalf (including,
without limitation, fees and expenses of their own counsel and advisors).
          2.8 Assignment of Registration Rights. The rights to cause the Company
to register Shares pursuant to this Section 2 may not be assigned; provided
however, that each Seller that is a trust may assign its rights under this
Agreement to the beneficiaries of such trust in connection with the distribution
of Shares to such beneficiaries.
          2.9 Termination of Registration Rights. The right of any Seller to
request inclusion in any registration pursuant to Section 2 shall terminate
5 years after the date hereof.

5



--------------------------------------------------------------------------------



 



     3. Miscellaneous.
          3.1 Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
          3.2 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without regard to its
conflict of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Florida. Venue for any
action brought hereunder shall be in Miami-Dade County, Florida and the parties
hereto waive any claim that such forum is inconvenient.
          3.3 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Such counterparts may be
delivered by telecopy or other electronic means.
          3.4 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          3.5 Notices. Any notice or other communication required or permitted
hereunder shall be sufficiently given if delivered in person or sent by telecopy
or by a national overnight courier service, postage prepaid, addressed as
follows: if to the Company, addressed to MasTec, Inc. 800 S. Douglas Road, 12th
Floor, Coral Gables, FL 33134 , telecopy number 305-599-1800, Attention: General
Counsel, with a copy to its counsel, Greenberg Traurig, P.A., 1221 Brickell
Avenue, Miami, Florida 33131, telecopy number 305-961-5722, Attention: Barbara
J. Oikle, Esq.; if to any Seller, addressed to the Seller Representative at
16553 37th Street SE Fargo, ND 58103 facsimile No.: (701) 282-6166; or such
other address or number as shall be furnished in writing by any such party, and
such notice or communication shall be deemed to have been given as of the date
so delivered by telecopier, telex or mail.
          3.6 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Shareholder Representative.
          3.7 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
          3.8 Entire Agreement; Waiver. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof, and
supersede any previous agreement or understanding between or among the parties
with respect to such subjects, including, without limitation, the Prior
Agreement.

6



--------------------------------------------------------------------------------



 



          3.10 Dispute Resolution. If the parties should have a material dispute
arising out of or relating to this Agreement or the parties’ respective rights
and duties hereunder, then the parties will resolve such dispute in the
following manner: (i) any party may at any time deliver to the others a written
notice setting forth a brief description of the issue for which such notice
initiates the dispute resolution mechanism contemplated by this Section 3.10;
(ii) during the forty-five (45) day period following the delivery of the notice
described in Section 3.10(i) above, appropriate representatives of the various
parties will meet and seek to resolve the disputed issue through negotiation
then within thirty (30) days after the period described in Section 3.10(ii)
above, the parties will refer the issue (to the exclusion of a court of law) to
final and binding arbitration in Miami, Florida in accordance with the then
existing rules (the “Rules”) of the American Arbitration Association (“AAA”),
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof; provided, however, that the law applicable to
any controversy shall be the law of the State of Florida, regardless of
principles of conflicts of laws. In any arbitration pursuant to this Agreement,
(i) discovery shall be allowed and governed by the Florida Code of Civil
Procedure and (ii) the award or decision shall be rendered by a majority of the
members of a Board of Arbitration consisting of three (3) members with
experience in securities transactions, one of whom shall be appointed by each of
the respective parties and the third of whom shall be the chairman of the panel
and be appointed by mutual agreement of said two party-appointed arbitrators. In
the event of failure of said two arbitrators to agree within sixty (60) days
after the commencement of the arbitration proceeding upon the appointment of the
third arbitrator, the third arbitrator shall be appointed by the AAA in
accordance with the Rules. In the event that either party shall fail to appoint
an arbitrator within thirty (30) days after the commencement of the arbitration
proceedings, such arbitrator and the third arbitrator shall be appointed by the
AAA in accordance with the Rules. Nothing set forth above shall be interpreted
to prevent the parties from agreeing in writing to submit any dispute to a
single arbitrator in lieu of a three (3) member Board of Arbitration. Upon the
selection of the Board of Arbitration (or if the parties agree otherwise in
writing, a single arbitrator), an award or decision shall be rendered within in
more than forty-five (45) days. Notwithstanding the foregoing, the request by
either party for preliminary or permanent injunctive relief, whether prohibitive
or mandatory, shall not be subject to arbitration and may be adjudicated only by
the courts of the State of Florida or the U.S. District Court in Florida.
[Signature Page to Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            MASTEC, INC.
      By:   /s/ Robert E. Apple         Name:   Robert E. Apple        Its:
Chief Operating Officer     

            SELLERS:

Trust B under the Amended and Restated Living Trust of Leo Wanzek dated February
2, 2000
      By:   /s/ Jon Wanzek         Name:   Jon Wanzek        Its: Trustee     

            Wanzek Construction 2008 Irrevocable Trust
      By:   /s/ Jon Wanzek         Name:   Jon Wanzek        Its: Administrative
Trustee     

                  By:   /s/ Kevin Gourde         Name:   Kevin Gourde       
Its: Independent Trustee     

                  /s/ Janet L. Wanzek       Janet L. Wanzek, an individual     
   

8



--------------------------------------------------------------------------------



 



         

                  /s/ John L. Wanzek       Jon L. Wanzek, an individual         
 

            Jon L. Wanzek Two-Year Irrevocable Annuity Trust
      By:   /s/ Jon Wanzek         Name:   Jon Wanzek        Its: Trustee     

                  By:   Kevin Gourde         Name:   Kevin Gourde        Its:
Independent Trustee     

                  /s/ Jon L. Wanzek       Jon L. Wanzek, as Sellers’
Representative           

9